EXHIBIT 10.7

 

LOGO [g42219g57v84.gif]

 

TO:    Walid Chammah    DATE:    August 21, 2007 FROM:    [redacted]    DEPT.:
   HR Service Centre

 

SUBJECT:  RELOCATION FROM THE UNITED STATES TO LONDON OFFICE AS A LOCAL EMPLOYEE

This package has been designed to assist you in your move from New York to a
local position in London. This memorandum should be read in conjunction with the
enclosed Employee Handbook, which together form the terms and conditions of your
employment with Morgan Stanley. With effect from your date of transfer, you will
cease to be employed under your current employment terms and conditions, and
your employment will be subject to UK law. Please confirm your acceptance of
this package by signing and completing the enclosed acceptance form.

Your HR Coverage Officer contact in London is [redacted]

Compensation and Benefits

Base Salary: You will receive an annualised base salary of £170,000, pro-rated
from your transfer date and paid in monthly instalments on the 26th of each
month into your UK bank account net of tax under the PAYE system. Please contact
your London HR Coverage Officer for details of banking arrangements in the UK.
Before you can be paid on the UK Payroll, you must sign and return to London
Payroll [redacted] a Form P46. A copy of the form will be sent to you via the
internal mail.

Above Base Compensation: Your above base compensation will be determined in US
Dollars and converted to your local currency for payment, or you may choose to
receive the net payment in US dollars. You will be sent details of how to make
your election via e-mail within two weeks of your date of transfer. This email
will outline the various methods available to you for payment of your US
dollar-determined bonus. You have 28 days to make your election after receipt of
the email.

Benefits: If you are a US citizen or green-card holder, you have the option of
continued enrolment in the US Benefit Program or participation in the UK Benefit
Programme. A note is attached providing a comparison of the US and UK Benefit
Programmes. You should review this note and make your decision within one month
of your transfer date by completing the enclosed Benefits Election form. If we
do not receive notification of your choice, you will be retained in the US
Benefit Program.

If you are not a US citizen or do not hold a green card, you will be enrolled in
the UK Benefit Programme. If you have a green card but have not notified the
firm you will be enrolled in the UK Benefit Programme unless you provide
appropriate confirmation. Therefore, we recommend that you complete the enclosed
Election form.



--------------------------------------------------------------------------------

Housing: The Firm will pay the actual rental amount up to your allowance. The
housing cost will be paid directly to the landlord quarterly in advance by the
London office.

Your housing allowance will be £8,000 per week.

Holiday Entitlement: Please refer to the Employee Handbook for details of your
holiday entitlement. This will be pro-rated in your year of transfer. Any leave
accrued in your previous office may be transferred to London but you should
refer to the Employee Handbook for details of how much leave may be carried
forward to subsequent years.

Working Time Directive: On October 1, 1998, the provisions of the Working Time
Regulations 1998 (‘the Regulations’) came into effect. A copy of Morgan
Stanley’s Working Time Policy which explains the detailed provisions of the
Regulations is attached. In addition, a copy of the Policy is posted on the
Human Resources Europe Home Page on MS Today. In short, you are entitled, under
the Regulations, to work no more than a weekly limit of 48 hours, averaged over
consecutive 17 weekly periods. However, the Regulations permit you to agree to
work more hours than are contained within this average limit from time to time.

It is the Firm’s practice to write to ask if you will consent to work such hours
additional over 48 hours per week as may be required of you, in order to carry
out the duties associated with your contract of employment. Please refer to the
attached memorandum for details.

Compliance: The Financial Services Authority (FSA) is the Firm’s lead Regulator
in the United Kingdom. All employees of Morgan Stanley UK Limited who, as part
of their duties, advise clients, commit the Firm’s capital in transactions,
engage in corporate finance activities or work in related business areas (such
as Research) are required to be registered with the FSA and must agree in
writing to be bound by and be subject to such of the FSA’s Rules as the FSA may
prescribe. Please ensure that you familiarise yourself with the accompanying
documentation by reviewing the FSA Memorandum and completing the FSA
Registration Questionnaire. The questionnaire must be returned to your Human
Resources Coverage Officer in London.

Criminal Record Checking (FSA regulated roles only): As part of our screening
process, please complete the Criminal Records Disclosure Application form in
black ink, following the enclosed Guidance Notes carefully, and bring with you
when you visit the Security Office in person to have your passport (or other
proof of necessary documentation to work in the UK) checked.

You will also be required to bring proof of identity (passport, ID Card, HM
Forces ID, Driver’s Licence etc) and proof of most recent permanent residential
address (utility bill, credit card bill, bank statement etc) to Security as part
of the Criminal Records checking process. Note that the outcome of your Criminal
Record check will be sent to the address you provide. Please note that your FSA
registration (see below) will be delayed if your CRB form is not submitted three
weeks prior to joining.

Relocation Package:

All relocation benefits must be utilised within 6 months of transfer with the
exception of tax preparation assistance. Please note that if you terminate from
the Firm within 12 months of your transfer, some or all of the relocation
benefits may be repayable.

 

  •  

Taxes: Employees who transfer internationally may find that their tax situation
becomes more complex in the years following the transfer. Employees are
responsible for ensuring that any necessary US and UK tax returns are filed and
tax balances due are paid on a timely basis. The Firm will engage
PricewaterhouseCoopers (PwC) to prepare your UK and US Federal (and State where
required) tax returns. Reasonable fees associated with these services will be
borne by the Firm.



--------------------------------------------------------------------------------

  •  

Relocation Allowance: You will receive a miscellaneous relocation allowance of
one month’s base salary to a maximum of £3,300 plus 25% of one month’s capped
base salary for each accompanying family member to an overall maximum of £6,600.
Miscellaneous expenses would include the purchase of small household appliances,
curtain and carpet refitting, driving license fees, etc. Your net relocation
allowance based on a family size of six will be £6,600.

Please note that you must return a signed Employee Profile and Acceptance Form,
which is enclosed, to [redacted] in London Human Resources in order to receive
the allowance. Upon receipt of the signed form the allowance will be paid to you
in approximately 14 working days.

 

  •  

Travel Expenses at Time of Transfer: You and your family will be reimbursed for
customary and reasonable transportation expenses for travel to London including
airfare in business class and transportation to and from airports. Please use
job number [redacted] and your new location cost centre when booking your
flight.

 

  •  

Transportation of Household Goods: You will be entitled to one surface shipment
of household goods to the maximum capacity of a 40 foot container (approx.
10,000 lbs.) In addition, for urgently required goods the Firm will pay for one
air shipment of personal effects to a maximum of 500 lbs, plus an additional 100
lbs for each accompanying family member. Please contact [redacted] to make the
necessary arrangements.

For details of Morgan Stanley’s policy on the shipment of goods, please refer to
the attached guidelines.

 

  •  

Auto Loss Reimbursement: The Firm provides reimbursement of all or part of the
loss on disposition of an automobile for up to two cars per household. The loss
is calculated as the differential between the retail sale value as quoted by
“Kelley Blue Book” (www.kbb.com) and your actual sale price. The maximum amount
reimbursable per car is USD 4,000 or 25% of the retail sale value, whichever is
the lower.

 

  •  

Relocation Expenses: All relocation expenses must be submitted on a properly
completed relocation expense form, copies of which are enclosed. Completed forms
should be submitted to the HR Service Centre, Edinburgh for authorisation.
Expenses are reimbursed in sterling by Accounts Payable by direct deposit to
your UK bank account within approximately 14 working days of receipt (bank
account notification form enclosed which should be sent directly to Accounts
Payable).

Incomplete expense forms will be returned and employees are expected to retain
copies of the form and receipts. Expenses should be submitted within 60 days or
you will need to obtain Managing Director sign-off in addition to Human
Resources authorisation.

Expenses for new hires can only be reimbursed once you have joined the Firm.
Current employees can submit pre-transfer expenses via International Services in
the home office on the appropriate home office relocation expense form if
preferred.



--------------------------------------------------------------------------------

  •  

Tax Effects of Relocation Benefits: To the extent the total exceeds £8,000, your
reimbursed relocation expenses and your relocation allowance will be considered
taxable income in the UK. However, the Firm will meet the tax costs arising
directly with the UK tax authorities and you need take no further action in this
regard. The Firm will also reimburse you for any additional US income tax
liability resulting from relocation related payments. Please forward a copy of
your US tax return to [redacted] to enable the reimbursement to be calculated.

If you have any questions regarding your transfer, please contact [redacted]

 

cc: [redacted]

 

encs: Employee Handbook

   Employee Profile and Acceptance Form

   Bank Account Notification Form (Accounts Payable)

   Benefits Comparison & Election Form

   CRB Disclosure Application Form

   CRB Guidance Notes for completing the Disclosure Application

   Disclosure Application form – Continuation Sheet

   FSA Registration & Memo

   Form P46 & Guidance Notes

   International Relocation Policy

   National Insurance Registration

   Relocation Expense Forms

   Working Time Directive Memorandum